Per Curiam.
This is an automobile accident case. The plaintiff Julia Stambaugh, a girl about twenty years old, while riding in the car of her friend, Herman Greenberg, was injured in a collision between that car and one being driven by the defendant Jacob Lifland. She brought the present suit to recover compensation for those injuries, her father being joined as co-plaintiff and seeking to recover the expenses incurred by him in the treatment of his daughter’s injuries and losses sustained by him resulting therefrom. The trial resulted in a verdict of $15,000 in favor of the daughter and $1,000 in favor of the father. The defendant Lifland thereupon applied for and obtained a rule to show cause why the verdict should not be set aside and a retrial granted as to damages only, and the single contention made before us is that the award to the daughter, and also that to the father, are each of them excessive.
*488Our examination of the proofs sent up with the rule leads us to the conclusion that, although the verdict in favor of the daughter is large, it is not so plainly excessive as to justify our interference. The amount awarded to the father by the verdict is, in our opinion, a very reasonable one.
The rule to show cause will be discharged.